DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/22 has been entered.
	Response to Amendment
	Applicant’s amendment of 1/7/22 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 4, 5 and cancelled claims 2 and 3.  Claims 11-16 remain withdrawn as per a previous restriction requirement.  Claims 1, 4-10 and 17-19are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendments.  New grounds of rejection, necessitated by the amendments, are set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9-10, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolison (US 20120247524).
As to claim 1, Rolinson is directed to a thermoelectric material (Figure 1) comprising:
A thermoelectric element comprising a thermoelectric inorganic material of Chem Formula 1 (Te; BixTey; paragraph 0019 with specific examples to Bi2Te3; paragraph 0025 which reads on the instant formula); and
A conduction path in contact with a surface of the thermoelectric element coating the surface of the thermoelectric element (RuO2; nanoskin 0019 shown in Figure 1 (3) as coating the interior surface of the BiTe), 
Wherein the thermoelectric element is a nanoparticle-shaped TE element (BiTe coating is nanoparticle-shaped as it coats a nanoparticle and is shape conforming; paragraph 0019); 
Wherein the thermoelectric element comprises two or more adjacent TE element and the conduction path is disposed between at least a portion of the two or more adjacent thermoelectric elements (conduction path is between two adjacent set of material when TE elements are adjacent); 
Wherein the conduction path comprises a conductive material having an electrical conductivity of greater than or equal to 1,000 Siemens per centimeter (paragraph 0008).
one of them (see MPEP § 2131.03), each selection of the prior art is within the claimed range and is therefore anticipatory.
Regarding claims 9-10, the reference teaches the conductive material being a metal oxide, RuO2 (paragraph 0019).  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art (see MPEP § 2131.03).
Regarding claim 17, the prior art teaches a thermoelectric device (Figure 3) comprising two electrodes (paragraph 0035) and the TE material of claim 1 between the two electrodes (article; see configuration in Figure 3).
Regarding claim 18, the reference teaches a functioning thermoelectric device which necessarily required p and n thermoelectric material in order to properly function.
Regarding 19, the reference teaches an electronic device comprising the thermoelectric material of claim 1 (Figure 3).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolison (US 20120247524) as applied to claim 1 above.

Regarding claim 8, the reference teaches the limitations of claim 1 and teaches the conduction path being RuO2 and the thermoelectric material being Bi2Te3, materials which are taught by the disclosure of the instant invention as desired materials (see instant disclosure and claims).  
Because the prior art teaches the same materials as disclosed by the instant disclosure, the prior art materials will have the same physical properties as those instantly claimed, including the same relative electrical conductivity (such that conductive material is greater than thermoelectric inorganic material) (see MPEP 2112.02 (l)).
                                                      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120225513).
As to claim 1, Kim is directed to a thermoelectric material (abstract and Figure 1) comprising:
A thermoelectric element comprising a TE inorganic material represented by Chem Form 1 (paragraph 0006 teaches Bi2Te3); and
A conduction path in contact with a surface of the thermoelectric element (silver salt paragraph 0006), 
Wherein the TE element is a nanoparticle shaped element (Figure 1), 
Wherein the thermoelectric element comprises two or more adjacent thermoelectric elements (shown in Figure 1), 
Wherein the conduction path is disposed between at least a portion of the two or more adjacent thermoelectric elements (paragraph 0013 and Figure 1), and
Wherein the conduction path comprises a conductive material coating the surface of the thermoelectric element and having electrical conductivity (paragraph 0013).
The reference teaches a conduction path made of an electrically conductive material but does not specify the conductivity value (specifically 1,000 Siemens per centimeter).  However a skilled artisan reading the reference as a whole would readily appreciate that the device is intended to conduct electricity through the coated pathway as effectively as possible (paragraph 0013) and therefore it would have been within purview of a skilled artisan at the time the invention was filed to ensure adequate conductivity at 1,000 Siemens per centime or greater with a reasonable expectation of success.
Regarding claim 4, the reference teaches the conduction path being in contact with at least a portion of a surface of each of the two or more adjacent TE elements (see Figure 1).
Regarding claim 5, the reference teaches the conduction path being extended to separate the two or more adjacent thermoelectric elements by a distance (any distance as shown by Figure 1).
Regarding claim 6, the reference teaches the conduction path being extended to surround each surface of the two or more adjacent thermoelectric elements (see Figure 1).
Regarding claim 7, the reference teaches the conductive material being included in 30-50 wt% (para 0022) which overlaps with the instantly recited 0.01-30 wt %.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Regarding claim 8, the reference teaches the conductive material being an electrical conductor and the thermoelectric material being a semiconductor (paragraph 0003 and abstract), but virtue of definition, the conductor material necessarily has a greater conductivity than the semiconductor.
	Regarding claim 9, the prior art teaches a transition metal (Ag; paragraph 0022).
Response to Arguments
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive.  Applicant argues that Rolinson fails to teach claim 1 as it is opposite what is being claimed (pages 6-8).
The Examiner respectfully submits that while Rolinson does teach a conductor coated by thermoelectric, this configuration is not precluded by the instant claims which merely recite a nanoparticle-shaped thermoelectric (of which a conformal film meets) and a conduction path in contact with a surface (the interior surface of the thermoelectric coating meets this limitation).  The breadth of the claims is not commensurate in scope with the arguments submitted.
New grounds of rejection are submitted over Kim in view of Applicant’s amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726